Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 1 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 2 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 3 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 4 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 5 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 6 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 7 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 8 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                         Main Document    Page 9 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                        Main Document    Page 10 of 11
Case 6:20-bk-14620-SY   Doc 12 Filed 07/20/20 Entered 07/20/20 11:44:40   Desc
                        Main Document    Page 11 of 11
